           Case 2:18-cv-03066-MCE-CKD Document 27 Filed 05/21/20 Page 1 of 3


 1   GORDON W. EGAN (SBN 111470)
     SIGNATURE LAW GROUP LLP
 2   3400 Bradshaw Road, Suite A4-A
     Sacramento, CA 95827
 3   Telephone: (916) 362-2660
     Fax: (916) 880-5255
 4   gegan@signaturelawgroup.com
 5   Attorney for Plaintiffs
 6

 7                              UNTIED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     JAMES J. SULLIVAN III; JAHANSHIR J.       )        CASE NO.: 2:18-cv-03066-MCE-CKD
11                                             )
     JAVANIFARD; GAYLE JAVANIFARD;             )
12                                             )
     DANIEL H. SAYAH; SULLIVAN III, LLC, a )            SECOND STIPULATION TO EXTEND
13                                             )        TIME TO RESPOND TO FIRST AMENDED
     California limited liability company;     )        COMPLAINT AND COMPLETE RULE 26(f)
14                                             )        CONFERENCE; ORDER THEREON
     MALKAH J, LLC, a California limited       )
15                                             )        Complaint Filed: November 27, 2018
     liability company; PETER P. PEREZ and     )
16                                             )
     GLORIA A. PEREZ, as trustees of the PETER )
17                                             )
     PAUL AND GLORIA ANN PEREZ FAMILY )
18                                             )
     REVOCABLE TRUST established April 25, )
19                                             )
     2013                                      )
20                                             )
                     Plaintiffs,               )
21                                             )
     v.                                        )
22                                             )
                                               )
23                                             )
     THE UNITED STATES OF AMERICA and )
24                                             )
     UNION PACIFIC RAILROAD COMPANY, )
25                                             )
     a Delaware corporation                    )
26                                             )
                                               )
27                                             )
                     Defendants.
                                               )
28                                             )
                                               )

                                                    1
             James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
           Case 2:18-cv-03066-MCE-CKD Document 27 Filed 05/21/20 Page 2 of 3


 1                                               RECITALS
 2          WHEREAS, on November 27, 2018, Plaintiff James J. Sullivan III, et al. (“Sullivan”)
 3   commenced the above-captioned action by filing a Complaint to Quiet Title and for Declaratory
 4   Relief (“Complaint”) against Defendants United States of America (“United States”) and Union
 5   Pacific Railroad Company (“Union Pacific”). (ECF No. 1.)
 6          WHEREAS, on January 2, 2019 the United States filed a Notice of Related Case noticing
 7   the parties that the factual and legal issues in this case are virtually the same as in case 18-cv-
 8   01865, also pending before this court. (ECF No. 7.)
 9          WHEREAS, since early January 2019, respective counsel for Sullivan, the United States
10   and Union Pacific have been meeting and conferring regarding the action in an effort to reach an
11   amicable resolution of this matter.
12          WHEREAS, on February 13,2020 Plaintiff filed a First Amended Complaint.
13          WHEREAS, Union Pacific has made a written settlement proposal and Plaintiff is
14   preparing a response to said proposal.
15          WHEREAS, respective counsel for Sullivan, Union Pacific and the United States intend
16   to continue engaging in discussions and efforts aimed at reaching a non-judicial resolution of this
17   matter, which now include, but are not limited to, settlement between Union Pacific and Plaintiff
18   that will moot the action.
19          WHEREAS, in light of these ongoing settlement efforts, Sullivan, Union Pacific and the
20   United States agree that (1) the time for Union Pacific to respond to the First Amended
21   Complaint should be extended to June 30, 2020, (2) the time for the United States to respond to
22   the Complaint should be extended to June 30, 2020, and (3) the deadline for the parties to meet
23   and confer as required by Federal Rule of Civil Procedure 26(f) should be further continued to
24   August 17, 2020.
25                                             STIPULATION
26          IT IS HEREBY STIPULATED by and between Sullivan, by and through its counsel of
27   record, Gordon W. Egan of Signature Law Group, LLP, Union Pacific, by and through its
28   counsel of record, Nancy J. Johnson of Berliner Cohen, and the United States, by and through its
     counsel of record, Joseph B. Frueh, Assistant United States Attorney, that (1) Union Pacific shall
                                                        2
             James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
           Case 2:18-cv-03066-MCE-CKD Document 27 Filed 05/21/20 Page 3 of 3


 1   have until June 30, 2020, to respond to the Complaint in the above-captioned action, (2) the
 2   United States shall have until June 30, 2020, to respond to the Complaint in the above-captioned
 3   action, and (3) the parties shall have until August 17, 2020, to meet and confer as required by
 4   Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
 5   DATED: May 15, 2020                   SIGNATURE LAW GROUP LLP
 6
                                           By: /s/ Gordon W. Egan         _
 7                                         GORDON W. EGAN
                                           Attorney for James J. Sullivan III, et al
 8   DATED: May 15, 2020
 9
                                           By: /s/ Joseph B. Frueh (as authorized on 5-15-2020)
10                                         JOSEPH B. FRUEH Assistant United States Attorney
                                           Attorneys for Defendant UNITED STATES OF
11                                         AMERICA
12
     DATED: May 15, 2020                   BERLINER COHEN, LLP
13

14                                         By: /S/ Nancy J. Johnson (as authorized on 5-15-2020)
                                           NANCY J. JOHNSON
15                                         Attorneys for Defendant Union Pacific
16
                                           Railroad Company

17                                                ORDER
18
            In accordance with the foregoing stipulation between the parties, (ECF No. 26), and good
19
     cause appearing, Defendants shall have until June 30, 2020, to respond to the Complaint in the
20
     above-captioned action, and the parties shall have until August 17, 2020, to meet and confer as
21
     required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
22
            IT IS SO ORDERED.
23
     Dated: May 21, 2020
24

25

26

27

28



                                                      3
             James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
